2019 IL 123370



                                            IN THE
                                   SUPREME COURT
                                               OF
                             THE STATE OF ILLINOIS




                                       (Docket No. 123370)

     KENIN L. EDWARDS, Petitioner, v. HONORABLE MICHAEL L. ATTERBERRY et al.,
                                      Respondents.


                                 Opinion filed February 22, 2019.



           JUSTICE GARMAN delivered the judgment of the court, with opinion.

           Chief Justice Karmeier and Justices Thomas and Theis concurred in the
        judgment and opinion.

           Justice Kilbride dissented, with opinion, joined by Justices Burke and Neville.



                                            OPINION

¶1         This is an original action for a writ of prohibition. Petitioner Kenin L. Edwards
        asks this court to issue an order to prohibit respondent Judge Michael L. Atterberry
        from conducting a sentencing hearing or any other action in the underlying criminal
     case.


¶2                                     BACKGROUND

¶3       Edwards was charged by information with two violations of the Timber Buyers
     Licensing Act (225 ILCS 735/1 et seq. (West 2016)). The information referred to
     each of these violations as constituting a Class A misdemeanor, which Edwards
     disputes. Edwards filed several pretrial motions, including motions to dismiss that,
     relevant here, contested the circuit court’s subject-matter jurisdiction. The State
     was twice allowed to amend the information. The pertinent version of the
     information set forth the following counts. Count I charged Edwards with

         “the offense of UNLAWFULLY ACTING AS A TIMBER BUYING AGENT
         FOR MULTIPLE LICENSED TIMBER BUYERS, in violation of SECTION
         10 of ACT 735 of CHAPTER 225 of the Illinois Compiled Statutes of said State
         and Administrative Rule SECTION 1535.1(b) of PART 1535 of
         SUB-CHAPTER d of CHPATER [sic] I of TITLE 17, pursuant to SECTION
         1535.60(a) of PART 1535 of SUB-CHAPTER d of CHAPTER I of TITLE 17,
         in that the said defendant knowingly[1] acted as an authorized agent for multiple
         licensed timber buyers, being listed as an agent for timber buyer Trent Copelen
         and acted as agent for timber buyer Jonathan Luckett and represented himself
         as a timber buyer when attempting to enter into an agreement with Donald
         Cook.

             Class A Misdemeanor”

     Count II charged Edwards with:

         “the offense of UNLAWFULLY ACTING AS A TIMBER BUYING AGENT
         FOR MULTIPLE LICENSED TIMBER BUYERS, in violation of SECTION
         10 of ACT 735 of CHAPTER 225 of the Illinois Compiled Statutes of said State
         and Administrative Rule SECTION 1535.1(b) of PART 1535 of
         SUB-CHAPTER d of CHPATER[sic] I of TITLE 17, pursuant to SECTION
         1535.60(a) of PART 1535 of SUB-CHAPTER d of CHAPTER I of TITLE 17,

         1
          The word “knowingly” was added by a handwritten addition in the right margin, dated
     “7-31-17” and initialed by State’s Attorney Ramon M. Escapa.




                                              -2-
         in that the said defendant knowingly[2] acted as an authorized agent for multiple
         licensed timber buyers, being listed as an agent for timber buyer Trent Copelen
         and acted as an agent for timber buyer Jonathan Luckett in selling timber to
         Leroy Yoder of Plainview Pallet, Tom Farris of Farris Forest Products, John
         Peters of River City Hardwood, Inc., Norman Hochstetler of Oak Ridge
         Lumber, LLC, and Michael Eichen of Eichen Lumber Company, Inc.

              Class A Misdemeanor”

     A jury found Edwards guilty of both counts.

¶4        Thereafter, Edwards filed a motion for a supervisory order and for leave to file a
     complaint for a writ of prohibition. See Ill. S. Ct. Rs. 383, 381 (eff. July 1, 2017).
     This court denied the motion for a supervisory order but allowed Edwards leave to
     file a complaint for a writ of prohibition. Pending disposition of the complaint, this
     court stayed the circuit court case.


¶5                                             ANALYSIS

¶6       Edwards seeks to prohibit respondent, Judge Michael L. Atterberry, from
     conducting a sentencing hearing or from taking any other action in the underlying
     criminal case. 3 Edwards claims that, because the information charged him with
     violating regulations and not a statute defining a criminal offense, the circuit court
     lacked subject-matter jurisdiction. Thus, Edwards frames the issue as whether there
     is subject-matter jurisdiction in a case alleging a regulatory violation as a crime.
     We begin by setting forth the pertinent law and requirements relating to a writ of
     prohibition.

¶7      Pursuant to article VI, section 4(a), of the Illinois Constitution of 1970, this
     court may exercise original jurisdiction in cases relating to prohibition. Ill. Const.
     1970, art. VI, § 4(a); People ex rel. Foreman v. Nash, 118 Ill. 2d 90, 96 (1987). A
         2
           As with count I, “knowingly” was added by hand, dated “7-31-17,” and initialed by State’s
     Attorney Ramon M. Escapa.
          3
            Judge Scott J. Butler is also named as a respondent. He apparently handled pretrial motions
     before the case was transferred to Judge Atterberry. Edwards does not specify what exactly he seeks
     to prohibit Judge Butler from doing. Because respondents’ brief was filed in both names, we will
     refer to respondents rather than respondent.




                                                   -3-
       writ of prohibition is an extraordinary remedy. Nash, 118 Ill. 2d at 96. “A writ of
       prohibition lies to prevent a judge from acting where he has no jurisdiction to act or
       to prevent a judicial act which is beyond the scope of a judge’s legitimate
       jurisdictional authority.” Daley v. Hett, 113 Ill. 2d 75, 80 (1986).

¶8         A writ of prohibition will not issue unless four requirements are met. Zaabel v.
       Konetski, 209 Ill. 2d 127, 131-32 (2004). First, the action to be prohibited must be
       of a judicial or quasi-judicial nature. Id. at 132. Second, the writ must be directed
       against a tribunal of inferior jurisdiction. Id. Third, “the action to be prohibited
       must be outside the tribunal’s jurisdiction or, if within its jurisdiction, beyond its
       legitimate authority.” Id. Fourth, there must not be any other adequate remedy
       available to the petitioner. Id. But see Nash, 118 Ill. 2d at 97 (where the issue
       presented is sufficiently important to the administration of justice, this court may
       issue a writ of prohibition even if all of the aforementioned requirements are not
       met).

¶9         The first and second requirements are not disputed. The parties do contest the
       third and fourth requirements. However, we need only address the fourth
       requirement, given the circumstances of this case. See Nash, 118 Ill. 2d at 95 (first
       examining whether writs of mandamus or prohibition or supervisory orders would
       constitute appropriate remedies in that case).

¶ 10       As noted, the fourth requirement needed for a writ of prohibition is that there
       must not be any other adequate remedy available to the petitioner. Zaabel, 209 Ill.
2d at 132. Respondents point out that Edwards filed a timely posttrial motion.
       Specifically, Edwards filed a combined motion for entry of a judgment
       notwithstanding the verdict, a motion for a new trial, and a motion in arrest of
       judgment, pursuant to sections 116-1 and 116-2 of the Code of Criminal Procedure
       of 1963. 725 ILCS 5/116-1, 116-2 (West 2016). However, before the circuit court
       could rule on that motion, Edwards filed a motion seeking both a supervisory order
       and leave to file a complaint for prohibition in this court. We allowed the motion in
       part. Specifically, this court denied Edwards’s motion for a supervisory order but
       allowed him leave to file the complaint for a writ of prohibition. This court stayed
       circuit court proceedings pending disposition of the prohibition action. We now
       turn to the parties’ arguments relating to the fourth requirement for a writ of
       prohibition.




                                               -4-
¶ 11       Edwards argues that no other adequate remedy exists and that the case could be
       resolved simply and expeditiously on jurisdictional grounds via a writ of
       prohibition. Edwards suggests that it would be futile to await the circuit court’s
       disposition of his posttrial motion because respondents previously ruled that the
       circuit court had jurisdiction and, over Edwards’s objection, proceeded to trial.
       Edwards notes that he could be sentenced to jail. He adds that suspension or
       revocation of a timber buyer’s license may occur upon a finding of guilt by a court
       of law for a violation of part 1535 of Title 17, Timber Buyer Licensing and Harvest
       Fees. 17 Ill. Adm. Code 1535.60 (2003). Edwards represents that the Department of
       Natural Resources has already initiated proceedings against his license based upon
       the jury verdict below. He argues that Zaabel demonstrates that he “would be
       irremediably harmed if he were required to press his claim that the circuit court
       lacks subject matter jurisdiction within the normal appellate process.” 209 Ill. 2d at
       132.

¶ 12       Respondents maintain that Edwards could obtain relief on his posttrial motion
       or otherwise on appeal. As to Edwards’s asserted reasons for why the normal
       appellate process is inadequate, respondents note that potentially facing the
       collateral consequences of a conviction pending appeal is true of every criminal
       case. Additionally, respondents comment that Edwards does not explain why the
       potential loss of his license recommends resolving his claims here instead of in the
       appellate court. Respondents observe that Edwards might receive probation. See
       730 ILCS 5/5-4.5-55(d) (West 2016) (probation may be imposed for Class A
       misdemeanors). However, if Edwards is sentenced to imprisonment, respondents
       note that, pursuant to Illinois Supreme Court Rule 609 (eff. Feb. 6, 2013), Edwards
       may seek a stay of his sentence on appeal. With these arguments in mind, we next
       briefly discuss a case that reached this court under somewhat similar
       circumstances.

¶ 13       In Moore v. Strayhorn, 114 Ill. 2d 538, 540 (1986), this court granted the
       petitioner, Moore, leave to file a complaint for an original writ of mandamus or
       prohibition or supervisory order to direct the circuit judge to vacate the portion of
       the sentence that denied him credit for time served. This court concluded that

          “leave to file that petition was improvidently granted because Moore should
          have been left to his alternative remedy of appealing the sentencing order to our




                                               -5-
           appellate court. Applications to this court for original actions of mandamus and
           prohibition or for supervisory orders should not be allowed as a way of
           circumventing the normal appellate process.” Id.

       Nonetheless, this court elected to exercise its discretionary supervisory authority to
       resolve the matter in light of judicial economy and because Moore’s time to appeal
       had already expired. Id.

¶ 14       As in Moore, we determine that Edwards should have been left to his
       alternative remedy—the normal appellate process. We reject Edwards’s argument
       that he lacks any other adequate remedy. Indeed, Edwards has a posttrial motion
       pending in the circuit court. Even if that motion is unsuccessful, Edwards could
       obtain relief on appeal to the appellate court. Beyond that, Edwards could petition
       for leave to appeal to this court. Ill. S. Ct. R. 315 (eff. July 1, 2018). Critically, and
       unlike in Moore, Edwards’s time to appeal has not expired. Quite simply, the entire
       extent of the normal appellate process is yet available to Edwards should the trial
       court deny his posttrial motion.

¶ 15       Edwards criticizes the nature of respondents’ “what if?” arguments. As an
       example, respondents contend that Edwards may receive probation instead of being
       imprisoned. However, the fact remains that these uncertainties exist because
       Edwards did not await disposition of his posttrial motion or sentencing prior to his
       seeking prohibition in this court. We resolutely disapprove of Edwards’s argument
       that the case could be resolved simply and expeditiously on jurisdictional grounds.
       Because one route may be most expeditious does not render an alternative route
       inadequate, particularly in the context of an original action for a writ of prohibition.
       Original actions of prohibition may not be used to circumvent the normal appellate
       process. Nash, 118 Ill. 2d at 97. A writ of prohibition is “normally to be awarded
       only in rare instances where none of the ordinary remedies is available or
       adequate.” (Emphasis added.) Hughes v. Kiley, 67 Ill. 2d 261, 266 (1977).

¶ 16       Next, Edwards maintains that, even if he were to utilize the ordinary appellate
       process and eventually prevail, he would still sustain irremediable harm because a
       stay under Illinois Supreme Court Rule 609 (eff. Feb. 6, 2013) would not apply to
       the license revocation proceedings. Edwards contends that his business will falter
       and his livelihood will be jeopardized if he is jailed or has his license revoked.




                                                 -6-
¶ 17        To show that being sentenced to jail does not constitute irremediable harm,
       respondents cite Hughes, arguing that prohibition was denied to criminal
       defendants who were not yet convicted because they could await conviction and
       appeal. 67 Ill. 2d at 267-68. Edwards asserts that Hughes is inapposite because it
       concerns a petition for a writ of habeas corpus alleging a due process violation
       stemming from the way that a prosecutor allegedly spoke to a grand jury. Id. at
       265-66. Rather, Hughes involved three defendant-petitioners. Id. at 264-65. Two of
       the defendant-petitioners petitioned this court for writs of prohibition seeking to
       prevent further proceedings in their cases after the trial judge denied their motions
       to quash their indictments. Id. Defendant-petitioners had argued that their due
       process rights had been violated by an assistant state’s attorney’s conduct before
       the grand jury. The third defendant-petitioner, who was charged in a different case,
       filed a petition for writ of habeas corpus seeking his discharge and release after the
       trial judge denied his motion to quash the indictment. Id. at 265. All three
       defendant-petitioners argued that they were entitled to the extraordinary relief of
       prohibition or habeas corpus because no other remedy existed that did not require
       them to suffer extreme hardship prior to its availability. Id. at 266.

¶ 18        This court denied the petitions for a writ of prohibition and quashed the writ of
       habeas corpus. Id. at 268. As to the writs of prohibition, the court noted that
       prohibition was not an appropriate remedy because no question of jurisdiction was
       at issue. Id. at 267-68. However, the court commented that the trial judge’s rulings
       on the motions to quash the indictments were still subject to direct review upon
       conviction. Id. at 268. As to the writ of habeas corpus, this court also commented
       that the defendant-petitioner’s remedy was instead by means of direct review. Id.
       Thus, Edwards’s attempt to distinguish Hughes fails.

¶ 19       As to Edwards’s argument that his business and livelihood will be harmed due
       to the loss of his timber buyer’s license and delay occasioned by the appellate
       process, this argument also falls short. Respondents rightly note that Edwards is
       essentially complaining of collateral consequences that may occur pending an
       appeal. See People v. Delvillar, 235 Ill. 2d 507, 520 (2009) (“[c]ollateral
       consequences *** are effects upon the defendant that the circuit court has no
       authority to impose” and that “result[ ] from an action that may or may not be taken
       by an agency that the trial court does not control”). Were we to consider such




                                               -7-
       consequences indicative of irremediable harm, then the normal appellate process
       would nearly always prove inadequate.

¶ 20       Here, the trial court did not order that Edwards’s license be revoked. Instead,
       the finding of guilt triggered the collateral consequence of the Department of
       Natural Resources taking steps to revoke his license. Of note, Edwards offers only a
       vague portrayal of the situation surrounding his timber buyer’s license. In
       Edwards’s brief, he represents that he has a timber buyer’s license. Respondents’
       brief notes that, “[t]hough not of record here, petitioner appears to have obtained a
       license after the transactions below.” In reply, Edwards states that “[r]espondents
       properly recognize that petitioner obtained a timber buyer’s license after the
       alleged transactions at issue in the Schuyler County case.” Then, Edwards declares
       that the Department of Natural Resources has already initiated and continued to
       pursue proceedings against his license. Finally, at oral argument, counsel suggested
       that this court take judicial notice “that the IDNR after this court stayed
       proceedings in Schuyler County attempted and did for a period of 92 days suspend
       Mr. Edwards’s since acquired Timber Buyer’s license.”

¶ 21       Putting aside the fact that the license revocation proceeding is an entirely
       separate matter, Edwards also has not provided any documentation relating to his
       licensure or the license revocation proceedings. This court is left to guess when
       exactly Edwards obtained a license; if the Department of Natural Resources had
       other bases for seeking suspension or revocation of his license; what effect, if any,
       an award of prohibition would have upon the agency proceeding; whether
       Edwards’s license is at present suspended, revoked, reinstated; and the precise
       status of the suspension/revocation proceeding. In this circumstance, without more,
       Edwards has not demonstrated irremediable harm so as to warrant excusal from the
       normal appellate process. See Zaabel, 209 Ill. 2d at 132 (petitioner has the burden
       to show that he would be irremediably harmed).

¶ 22       Still, even if no irremediable harm is apparent, Edwards urges this court to
       exercise its discretion and consider this action. See id. (although petitioner did not
       demonstrate that the normal appellate process would not provide an adequate
       remedy, court chose to address the merits of petitioner’s complaint for prohibition
       because issue was important to the administration of justice); Orenic v. Illinois
       State Labor Relations Board, 127 Ill. 2d 453, 468 (1989) (“Though mandamus is




                                               -8-
       extraordinary, we may consider a petition for the writ when it presents an issue that
       is novel and of crucial importance to the administration of justice, even if all the
       normal requirements for the writ’s award are not met initially.”); Moore, 114 Ill. 2d
       at 540 (despite finding the normal appellate process to be adequate, court exercised
       its discretion and addressed the merits of Moore’s arguments).

¶ 23       In People ex rel. Foreman v. Nash, this court began its analysis by considering
       whether writs of mandamus or prohibition or supervisory orders would be proper
       remedies in that case. 118 Ill. 2d at 95. The court concluded that Moore was
       controlling and noted that the State had already presented arguments on direct
       appeal to the appellate court, on petition for rehearing, and to this court via a
       petition for leave to appeal. Id. at 98. This court explained that “[a]n extraordinary
       remedy such as a writ of mandamus or a writ of prohibition should not be used as a
       substitute for another appeal.” Id. The court did not consider the questions
       presented therein to be of such importance to the administration of justice to require
       this court’s exercise of its supervisory authority. Id. Thus, the court concluded that
       the State’s motion was improvidently granted and did not reach the merits of the
       parties’ arguments. Id.

¶ 24       Similarly, we see no reason to look past Edwards’s failure to show that he lacks
       any other adequate remedy and nevertheless address the merits of Edwards’s
       complaint. Unlike in Moore, Edwards’s time to appeal has not expired. See Moore,
114 Ill. 2d at 540 (“Our failure to dispose of this action *** would waste judicial
       resources as well as be unjust to Moore, because his time to appeal has now
       expired.”). We likewise do not consider the issue presented to be important to the
       administration of justice. See Foreman, 118 Ill. 2d at 98 (“[W]e do not consider that
       the questions as presented here are of such importance to the administration of
       justice that they necessitate this court’s exercise of its supervisory authority.”).
       Accordingly, we refuse to address the merits of the parties’ remaining arguments.


¶ 25                                      CONCLUSION

¶ 26        For a writ of prohibition to issue, a petitioner must demonstrate that all four of
       its requirements have been met. Zaabel, 209 Ill. 2d at 131-32. Edwards fails to
       establish that the normal appellate process would not afford an adequate remedy or
       will cause him irremediable harm. We decline to nonetheless address the merits of



                                                -9-
       Edwards’s complaint because it does not present an issue that is important to the
       administration of justice.


¶ 27      Writ denied.


¶ 28      JUSTICE KILBRIDE, dissenting:

¶ 29       Petitioner, Kenin L. Edwards, was convicted by a jury of two counts of the
       purported crime of “unlawfully acting as a timber buying agent for multiple
       licensed timber buyers.” Before the trial court could sentence Edwards, however,
       this court allowed his petition seeking prohibition relief and stayed sentencing. The
       crux of Edwards’s petition was that he had been charged, and convicted, of an
       insufficiently defined regulatory offense. Indeed, a review of the applicable
       administrative rule demonstrates that Edwards has been convicted of an alleged
       regulatory offense that does not exist. In addition, his convictions are based on
       alleged conduct that does not violate the regulation relied on in the State’s
       information.

¶ 30       The majority fails to acknowledge this injustice. Instead, the majority agrees
       with the State that Edwards should relitigate this matter in the ordinary appellate
       process because he does not meet the formal requirements for prohibition relief.
       Supra ¶¶ 24-26. Even if I agreed with the majority that Edwards is not entitled to
       prohibition relief, I cannot agree with the majority’s decision to ignore the critical
       error underlying Edwards’s convictions. For the reasons explained below, I believe
       that this court should exercise its supervisory authority to direct the circuit court to
       vacate Edwards’s convictions. Thus, I respectfully dissent.

¶ 31       In opposing Edwards’s petition, the State argues, in relevant part, that section
       11(a) of the Timber Buyers Licensing Act (Act) criminalizes the violation of
       administrative rules and regulations promulgated under the Act. 225 ILCS
       735/11(a) (West 2016). Initially, as the State correctly concedes, it is important to
       recognize that the information did not rely on section 11(a). Putting that
       fundamental defect aside for the sake of argument, I tend to agree with the State’s
       general proposition that the legislature has criminalized violations of
       administrative rules under section 11(a) of the Act.




                                                - 10 -
¶ 32       It is undisputed that both counts in the information charging Edwards with a
       criminal offense relied, in relevant part, on the administrative rule found in section
       1535.1(b) of Title 17. 17 Ill. Adm. Code 1535.1(b) (2003). Logically, then, this
       court’s analysis should focus on the administrative rule that the State alleges that
       Edwards violated. The majority, however, does not even cite, let alone analyze, the
       language of section 1535.1(b) of Title 17, the administrative rule at the heart of the
       dispute here. In its entirety, that rule provides:

              “(b) Only persons listed with the Department [of Natural Resources] as
          authorized buyers may represent the licensee. Authorized buyers shall
          designate in all contractual arrangements that the licensee is the timber buyer.
          Failure to comply with this provision shall constitute ‘buying timber without a
          timber buyer’s license.’ Authorized buyers may only be listed on one license.
          To be eligible to hold a timber buyer’s license, the applicant must be at least 18
          years of age.” 17 Ill. Adm. Code 1535.1(b) (2003).

       For purposes of this case, section 1535.1(b) of Title 17 is a rather simple and
       straightforward administrative rule. It plainly identifies and defines a single
       regulatory offense—“buying timber without a timber buyer’s license.”

¶ 33       Although the State’s information cited that rule in charging Edwards, the State
       did not allege that Edwards committed the actual offense defined by section
       1535.1(b) of Title 17. Instead, in what has to be a truly unprecedented maneuver,
       the State relied on that rule to charge Edwards with a completely different offense.
       Specifically, the State alleged that Edwards committed two counts of the purported
       regulatory offense of “unlawfully acting as a timber buying agent for multiple
       licensed timber buyers.”

¶ 34       It is undisputed, however, that section 1535.1(b) of Title 17 does not contain
       any reference to the offense Edwards was alleged to have committed, let alone
       identify the elements of that charged offense. Although Edwards was convicted of
       two counts of what appears to be a completely new regulatory offense, the State has
       never identified the elements of this supposed regulatory offense despite the circuit
       court twice allowing the State to amend its information. Likewise, the majority here
       never identifies the name of the underlying offense that supports Edwards’s
       convictions. Instead, the majority states that Edwards was “charged by information
       with two violations of the Timber Buyers Licensing Act.” Supra ¶ 3.



                                               - 11 -
¶ 35       It is not clear from the State’s argument in this court how an administrative rule
       can be used to support a criminal conviction of an alleged regulatory offense that
       the rule itself never identifies or details. The State has not cited, and my research
       has not revealed, any legal authority allowing the State to rely on an administrative
       regulation that defines one regulatory offense to obtain a criminal conviction for a
       completely different, and undefined, regulatory offense. But that is exactly what
       has occurred in this case.

¶ 36        If that glaring deficiency is not sufficiently concerning to the majority, it is also
       readily apparent from the rule’s plain language that the prohibitions of section
       1535.1(b) of Title 17 are inapplicable to the conduct that was charged against
       Edwards in the information. Count I of the information alleged that Edwards
       “knowingly acted as an authorized agent for multiple licensed timber buyers, being
       listed as an agent for timber buyer Trent Copelen and acted as agent for timber
       buyer Jonathan Luckett and represented himself as a timber buyer when attempting
       to enter into an agreement with Donald Cook.” Count II alleged, in relevant part,
       that Edwards “knowingly acted as an authorized agent for multiple licensed timber
       buyers, being listed as an agent for timber buyer Trent Copelen and acted as an
       agent for timber buyer Jonathan Luckett in selling timber to Leroy Yoder of
       Plainview Pallet, Tom Farris of Farris Forest Products, John Peters of River City
       Hardwood, Inc., Norman Hochstetler of Oak Ridge Lumber, LLC, and Michael
       Eichen of Eichen Lumber Company, Inc.”

¶ 37       As previously explained, the only administrative rule cited in the State’s
       information that could conceivably apply to the charged conduct is the rule
       contained in section 1535.1(b) of Title 17. The uncontested record, however, shows
       that the alleged conduct does not violate any part of that rule’s four requirements.

¶ 38        First, an offender could violate the rule by failing to be listed with the
       Department of Natural Resources as an authorized buyer to represent the timber
       buyer licensee. 17 Ill. Adm. Code 1535.1(b) (2003). Neither count of the
       information alleged that Edwards was not listed with the Department of Natural
       Resources as an authorized buyer. Second, an offender could violate the rule by
       failing to designate in all contractual arrangements that the licensee is the timber
       buyer. 17 Ill. Adm. Code 1535.1(b) (2003). Neither count of the information
       alleged that Edwards violated this provision in any contractual arrangements.




                                                 - 12 -
       Third, the rule could be violated if the offender is “listed” as an authorized buyer on
       more than one timber buyer’s license. 17 Ill. Adm. Code 1535.1(b) (2003). Both
       counts of the information allege that Edwards was “listed as an agent for timber
       buyer Trent Copelen,” but the charges do not specify any other person for whom
       Edwards was “listed” as an authorized buyer or agent. In other words, Edwards
       appears to have complied with this provision. Last, an offender could violate the
       rule by applying for a timber buyer’s license before reaching the age of 18 years. 17
       Ill. Adm. Code 1535.1(b) (2003). Neither count of the information alleges that
       Edwards applied for a timber license when he was a minor.

¶ 39       To summarize, the rule in section 1535.1(b) of Title 17 can potentially be
       violated in only four ways, but neither charge in the two-count information alleged
       that Edwards violated any of those four requirements or prohibitions. In other
       words, it does not even appear from the face of the State’s information that
       Edwards belongs to a category of offender that the administrative rule was intended
       to govern. Presumably, that is why the State chose to charge Edwards with
       committing a completely different and undefined regulatory offense than the one
       actually identified by section 1535.1(b) of Title 17.

¶ 40       I understand my colleagues’ reluctance to apply this court’s historically narrow
       jurisprudence on the extraordinary remedy of prohibition relief. Nonetheless, this
       court need not turn a blind eye to a clear injustice. Nothing is to be gained from
       expending more judicial resources on this case by forcing Edwards to relitigate this
       matter in the lower courts. And, contrary to the State’s argument here, this case
       presents an error much more serious than a simple defect in the charging
       instrument.

¶ 41       While supervisory orders are generally disfavored outside of our
       leave-to-appeal docket (People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 212
       (2009)), this court recently reaffirmed in a unanimous decision that our supervisory
       authority over Illinois’s judicial system is “unlimited in extent and hampered by no
       specific rules” (Vasquez Gonzalez v. Union Health Service, Inc., 2018 IL 123025,
       ¶ 16). Of course, we exercise our supervisory authority with restraint and “only
       under exceptional circumstances.” Vasquez Gonzalez, 2018 IL 123025, ¶ 17.

¶ 42      I believe that this case presents that kind of exceptional circumstance. In what is
       hopefully an exceedingly rare occurrence, the State in this case has obtained a



                                               - 13 -
       criminal conviction for a regulatory offense that does not exist based on charged
       conduct that is not criminalized by the regulation cited in the information. We
       should not hesitate to exercise our supervisory authority to correct this clear
       injustice. See In re Estate of Funk, 221 Ill. 2d 30, 97-98 (2006) (explaining that this
       court’s supervisory authority “is bounded only by the exigencies which call for its
       exercise”). If a majority of this court does not believe this case qualifies for
       prohibition relief, it should, in my opinion, exercise its plenary supervisory
       authority to enter a supervisory order directing the circuit court to vacate Edwards’s
       criminal convictions. Accordingly, I respectfully dissent.

¶ 43      JUSTICES BURKE and NEVILLE join in this dissent.




                                               - 14 -